Citation Nr: 1433782	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to October 2000 and from November 2004 to January 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's current low back disability, diagnosed as mild spondylosis, cannot be reasonably separated from his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as mild spondylosis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty in the Army from August 2000 to October 2000 and from November 2004 to January 2009.  His report of separation, Form DD 214, revealed that he served in Iraq from November 2005 to November 2006 and in Afghanistan from July 2007 to April 2008.  It also noted that he was awarded a Combat Action Badge and Parachute Badge.  A December 2009 RO memorandum noted that the Veteran's service treatment records could not be located.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran contends that he developed a low back disability secondary to the physical demands placed upon him during his military service.  Specifically, he attributes his current low back disability to his having to constantly wear heavy body armor while stationed in Iraq and Afghanistan.

In June 2009, a VA examination noted the Veteran's history of back pain beginning in 2008.  He also reported having been treated for low back pain with Ibuprofen and Percocet.  X-ray examination of the lumbar spine revealed findings of very mild discogenic degenerative changes at L2/L3 and L3/L4 and very mild facet hypertrophy at L5/S1.  The examination report concluded with an impression of mild spondylosis.  

In June 2010, a VA examination of the spine was conducted.  The examination report noted the Veteran's history of gradual low back pain beginning during his military service.  Following a physical examination, the report concluded with a diagnosis of mild spondylosis.  The VA examiner further opined that this disability was not caused by or a result of the Veteran's military service.  In support of this opinion, the VA examiner noted that no documentation was found that the Veteran had a chronic back condition during service.

After reviewing the evidence of record, the Board finds that the Veteran's current low back disability, diagnosed as mild spondylosis, was incurred during his military service.  In making this determination, the Board finds the statements submitted by the Veteran to be credible.  Specifically, the Veteran reported that he first started to experience low back pain while stationed in Iraq, and later in Afghanistan.  Post service treatment records, dated less than six months after his separation, document his having been diagnosed with mild spondylosis.  Finally, the Board finds little probative value to the July 2010 VA medical opinion, which cited a lack of any documentation when, as noted above, the Veteran's service treatment records could not be located.

Resolving all doubt in favor of the Veteran, service connection for a low back disability, diagnosed as mild spondylosis, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for low back disability, diagnosed as mild spondylosis, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


